Exhibit 99.07 Southern Company Financial Overview (In Millions of Dollars) Three Months Ended March 2010 2009 % Change Consolidated – Operating Revenues $ 4,157 $ 3,666 13.4% Earnings Before Income Taxes 747 309 141.5% Net Income Available to Common 495 126 293.3% Alabama Power – Operating Revenues $ 1,495 $ 1,340 11.6% Earnings Before Income Taxes 335 241 38.9% Net Income Available to Common 203 146 38.6% Georgia Power – Operating Revenues $ 1,984 $ 1,766 12.4% Earnings Before Income Taxes 335 189 77.4% Net Income Available to Common 238 122 94.7% Gulf Power – Operating Revenues $ 357 $ 284 25.5% Earnings Before Income Taxes 42 26 64.4% Net Income Available to Common 25 17 52.9% Mississippi Power – Operating Revenues $ 284 $ 269 5.6% Earnings Before Income Taxes 25 29 -12.1% Net Income Available to Common 15 18 -15.1% Southern Power – Operating Revenues $ 256 $ 232 10.8% Earnings Before Income Taxes 24 45 -46.3% Net Income Available to Common 15 28 -46.9% Notes - Certain prior year data has been reclassified to conform with current year presentation. - Information contained in this report is subject to audit and adjustments.Certain classifications may be different from final results published in the Form 10-Q.
